Citation Nr: 1803309	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to extension of delimiting date beyond August 18, 2013, for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to May 1990. The Appellant in this case is his spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. Jurisdiction is currently with the RO in San Diego, California.

In January 2017, the Appellant testified before the undersigned Veterans Law Judge at a videoconference hearing. A transcript of the hearing has been associated with the record. 


FINDINGS OF FACT

1. The Veteran was found to be permanently and totally disabled by a decision dated August 18, 2003, effective from October 25, 2002. He was notified of this effective date by correspondence enclosed with the rating decision dated August 18, 2003. 

2. The record does not reflect the Appellant had a physical or mental disability that prevented her from using her DEA benefits under Chapter 35 prior to the August 18, 2013, delimiting date.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date beyond August 18, 2013 for DEA benefits under the provisions of Chapter 35, Title 38, United States Code, have not been met. 38 U.S.C. §§ 3501, 3512, 5103A, 5107 (2012); 38 C.F.R. §§ 21.3046, 21.3047 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic eligibility for Chapter 35 (DEA) benefits is established in one of several ways, including being the spouse of a veteran who has a total disability permanent in nature resulting from a service-connected disability. 38 U.S.C. § 3501; 38 C.F.R. § 21.3021. In this case, the Veteran was found to be permanently and totally disabled by a decision dated August 18, 2003, effective from October 25, 2002. He was notified of this determination by correspondence enclosed with the rating decision dated August 18, 2003. 

Under the rule regarding the payment of educational assistance benefits under Chapter 35, Title 38, of the United States Code, the beginning date of eligibility for a spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the Veteran's total and permanent rating or the date of notification, or any date between the dates as specified by the eligible spouse. 38 U.S.C. § 3512 (b)(1); 38 C.F.R. § 21.3046 (a)(2)(iii) . 

Educational assistance shall not exceed 10 years after one of the following last occurs: (i) The date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (ii) The date on which the Secretary determines the spouse from whom eligibility is derived died of a service-connected disability. 38 U.S.C. § 512 (b)(1)(B)(i)(ii). 

The August 18, 2013 delimiting date in this case is 10 years from the date of notification of the rating decision that found the Veteran had a permanent and total disability from October 25, 2002, which appears to be the latest delimiting date permitted under the law.

The record indicates the Appellant's initial application for DEA benefits was received in July 2012. At the January 2017 hearing, she testified that she had been her husband's primary caregiver since the beginning of his total and permanent disability rating in October 2002. The Appellant further stated that she was unaware that she had to use her DEA benefits by August 18, 2013. There is no record of any earlier communication indicating her intention to apply for such benefits prior to July 2012. Even if such communication existed, it is irrelevant to the ultimate resolution of this case. Simply put, the delimiting date is the date one can no longer use the relevant VA education benefits regardless of when they apply for such benefits. In other words, even if an application had been received at an earlier date the claimed benefits must have been used prior to August 18, 2013.  Furthermore, correspondence dated August 22, 2012, clearly informed the Appellant that the termination date for DEA benefits was 10 years after the selected date. Thus, sufficient notice was provided prior to her selection of a delimiting date.

The 10-year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35. 38 U.S.C. § 3512 (b)(2); 38 C.F.R. § 21.3047 (a)(i-iv). An eligible spouse's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education. 38 C.F.R. § 21.3047 (c). Also, it must be clearly established by medical evidence that such program of education was medically infeasible. 38 C.F.R. § 21.3047(a)(2)(i).

In this case, a thorough review of the record does not reflect the Appellant had a physical or mental disability that prevented her from using her DEA benefits under Chapter 35 prior to the August 18, 2013 delimiting date. In other words, the record does not indicate she has one of the legal exceptions that permit an extension of the delimiting date for these benefits. Further, the Veteran was sent a letter in June 2013, which detailed the circumstances under which her delimiting date for such benefits may be extended. As such, the record reflects she was apprised of the information and evidence necessary to substantiate her claim.

The Board is sympathetic to the Appellant's position and the contentions she has advanced in support of her claim. Nevertheless, the Board is constrained to follow the specific provisions of law regarding the circumstances in which the delimiting date for DEA benefits may be extended, and there is nothing in the record to show that any apply in this case. Consequently, the Board must find that there is no legal authority to extend the Appellant's delimiting date for DEA benefits under Chapter 35 beyond the current delimiting date. 

ORDER

The appeal is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


